DETAILED ACTION
This office action is in response to the amendments/remarks filed on 16/783,687. Claims 1-2, 4-11, 13, 15-20 are pending; claims 1, 4-5, 10, 17 have been amended; claims 3, 12, 14 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
		Applicant's arguments with respect to the rejection of claims 1-4,5-8, 17-20 have been fully considered but they are moot because different embodiment  Fig.2 of Sperrfechter teaches the amended limitation  of “ wherein the fluid-coupling assembly further includes: a first clutch (15b) selectively coupling the impeller to the rotor, and a second clutch (12b) selectively coupling the impeller to the input shaft (e.g. impeller coupled to rotor 18b and engine input shaft via clutches 12b and 15b); wherein the first and second clutch (12b and 15b) are controlled independently (¶0045-0046 the partition wall is designed as a stationary wall of a pressure chamber formed by the actuating piston receptacle 19b and the actuating piston 21b, and as a stationary wall of a pressure chamber formed by the actuating piston receptacle 20b and the actuating piston 22b. It means that the clutch 12b and 15b are controlled/actuated independently from each other)  so as to place the powertrain in a plurality of different operating modes, the operating modes comprising at least one of an electric-only mode, engine-only mode, hybrid mode and engine-starting mode” (¶0006; A "converter lock-up clutch" is understood in particular to mean a clutch that is provided for directly mechanically connecting an electric motor and/or the internal combustion engine to a transmission input shaft in at least one operating state.   It means for instance, when the clutch is decoupled with the engine; the torque from the engine is cut off; therefore, the powertrain would operate under electric mode).  Therefore, the rejection of claims 1-4,5-8, 17-20 are still maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 13 does not constitute a further limitation because claim 13 is depended on canceled claim 12. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperrfechter (US 2014/0144742)
Sperrfechter discloses:
Regarding claim 1, a powertrain (Fig.2) comprising: 
an electric machine (13b) including a rotor (18b) defining a hollow center (cavity below the rotor 18b see Fig. 2); and 
a fluid-coupling assembly (23b and clutches 12b&15b are made up the assembly; wherein the 12b and 15b are within the hollow center) at least partially disposed within the hollow center; the fluid coupling assembly including: 
an input shaft (e.g. engine output shaft), a turbine (24b is a turbine because 24b is connected to output shaft 16b, see Fig.2) fixedly coupled to the rotor (see Fig.2); and having a hub (outer shell of turbine 24b, see Fig.2) configured to connect with a transmission input shaft (16b), and 
an impeller (29b) configured to fluidly couple with the turbine (as shown in Fig.2), the impeller being selectively coupled (12b & 15b) to the rotor and selectively coupled to the input shaft (see ¶ [0032]);
wherein the fluid-coupling assembly further includes: a first clutch (15b) selectively coupling the impeller to the rotor, and a second clutch (12b) selectively e.g. impeller coupled to rotor 18b and engine input shaft via clutches 12b and 15b)
 	wherein the first and second clutch are controlled independently (¶0045-0046 the partition wall is designed as a stationary wall of a pressure chamber formed by the actuating piston receptacle 19b and the actuating piston 21b, and as a stationary wall of a pressure chamber formed by the actuating piston receptacle 20b and the actuating piston 22b. It means that the clutch 12b and 15b can be controlled/actuated independently from each other)  so as to place the powertrain in a plurality of different operating modes, the operating modes comprising at least one of an electric-only mode, engine-only mode, hybrid mode and engine-starting mode (¶0006; A "converter lock-up clutch" is understood in particular to mean a clutch that is provided for directly mechanically connecting an electric motor and/or the internal combustion engine to a transmission input shaft in at least one operating state.   It means for instance, when the clutch is decoupled with the engine; the torque from the engine is cut off; therefore, the powertrain would operate under electric mode)
Regarding claim 2, wherein the fluid coupling assembly having a case (17b) disposed within the hollow center and supporting the rotor (as shown in Fig.2); wherein the turbine is fixed to the case and the impeller is supported for rotation within the case (as shown in Fig.2)
Regarding claim 4, wherein the first clutch and the second clutch are disposed within the hollow center (see Fig.2).

Regarding claim 17, an electric machine assembly with integrated fluid coupling (Fig.2), comprising: 
(cavity below the rotor 18b see Fig. 2);
 an input shaft (e.g. engine output shaft ); and 
a fluid-coupling assembly at least partially disposed within the hollow center (23a and clutches 12b&15b made up the assembly; wherein the 12b and 15b are within the hollow center); 
the assembly including a turbine (24b is a turbine because 24b is connected to output shaft 16b, see Fig.2) fixedly coupled to the rotor (see Fig.2); 
an impeller (29b) configured to fluidly couple with the turbine (as shown in Fig.1), and a clutch assembly (12b and 15b) configured to selectively couple the impeller to the rotor and selectively couple the impeller to the input shaft.
wherein the fluid-coupling assembly further comprises: a first clutch and a second clutch (12b and 15b); and wherein the first and second clutch are controlled independently so as to place a powertrain in a plurality of different operating modes (¶0045-0046 the partition wall is designed as a stationary wall of a pressure chamber formed by the actuating piston receptacle 19b and the actuating piston 21b, and as a stationary wall of a pressure chamber formed by the actuating piston receptacle 20b and the actuating piston 22b. It means that the clutch 12b and 15b are controlled/actuated independently from each other)  so as to place the powertrain in a plurality of different operating modes, the operating modes comprising at least one of an electric-only mode, engine-only mode, hybrid mode and engine-starting mode (¶0006; A "converter lock-up clutch" is understood in particular to mean a clutch that is provided for directly mechanically connecting an electric motor and/or the internal combustion engine to a transmission input shaft in at least one operating state.   It means for instance, when the clutch is decoupled with the engine; the torque from the engine is cut off; therefore, the powertrain would operate under electric mode).
18, wherein the clutch assembly includes a first configuration (moving in the direction of 33b, 34b) in which the impeller is decoupled from the input shaft and the rotor (¶ [0046]), and a second configuration (moving in opposite direction of 33b, 34b) in which the impeller is coupled to the input shaft.
Regarding claim 19, wherein the clutch assembly includes a third configuration (lock-up clutch 15b in the actuating direction 34b) in which the impeller is coupled to the rotor and to the input shaft (e.g. impeller coupled to rotor 18b and engine input shaft via clutches 12b and 15b)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperrfechter (US 2014/0144742) in view of Tanaka (US 2005/0103593)
Regarding claim 9, Sperrfechter does not appear to disclose wherein the fluid-coupling assembly further includes a bearing having a first race disposed against the impeller and a second race disposed against the turbine.
Tanaka teaches wherein the fluid-coupling assembly (title; Fig.1) further includes a bearing (8) having a first race (31) disposed against the impeller (3) and a second race (32) disposed against the turbine (4).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have fluid assembly includes a bearing with a first race disposed against the impeller and a second race disposed against the turbine as taught by Tanaka in hybrid vehicle of Sperrfechter to ensure easy fixation 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperrfechter (US 2014/0144742) in view of Hammond (US 7,509,802)
Regarding claim 20, Sperrfechter discloses wherein the clutch assembly are disposed in the hollow center (see Fig.2).
Sperrfechter does not appear to disclose impeller is disposed within a hollow center of the rotor. 
Hammond teaches impeller (50) and clutch assembly (134) are disposed within a hollow center of the rotor (see Fig.3).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange impeller and clutch assembly are disposed within a hollow center of the rotor as taught by Hammond in the hybrid vehicle of Sperrfechter so that it would reduce axial length to facilitate its being packaged in engine compartment of motor vehicle (Hammond, see col.1 lines 53-55). 

Allowable Subject Matter
Claims 10-11, 15-16 are allowable. 
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659